Portions of this agreement have been redacted in accordance with Regulation S-K
Item 601(b)(10). The redactions are indicated with six asterisks (******). Such
omitted information is not material and would likely cause competitive harm to
the registrant if publicly disclosed.
Exhibit 10.8






SECOND AMENDMENT TO FACILITIES CONNECTION AGREEMENT


THIS SECOND AMENDMENT TO FACILITIES CONNECTION AGREEMENT (this "Second
Amendment") is made effective at of the 23rd day of August, 2019 (the “Second
Amendment Effective Date”).


BETWEEN:


USD TERMINALS CANADA ULC ("USD")
(formerly USD Terminals Canada, Inc.)


— and —


GIBSON ENERGY INFRASTRUCTURE PARTNERSHIP ("Gibson")
(formerly Gibson Energy Partnership)


(collectively referred to as the "Parties", and "Party" means either one of
them)




WHEREAS the Parties are parties to that certain Facilities Connection Agreement
dated June 4, 2013 (together with all exhibits, schedules, annexes and other
attachments thereto, as well as any amendments thereto, collectively, the
"Facilities Agreement");


AND WHEREAS the Parties desire to amend the Facilities Agreement in order to
memorialize the Parties’ agreement with respect to the matters set forth herein;


NOW THEREFORE in consideration the covenants and agreements between the Parties
contained in this Second Amendment and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:
1.
Definitions. Unless otherwise defined, capitalized words and phrases used
herein, including in the preamble, shall have the meanings set out in the
Facilities Agreement.

2.
Proposed Customers. The Parties acknowledge and agree that ***** and *****
satisfy all of the requirements set forth in Section 3(b) and Exhibit I of the
Facilities Agreement relating to acceptance of Proposed Customers.

3.
Section 2 Amendment/Capital Project Approval. The Parties acknowledge and agree
that Section 2(j) as set forth in the First Amendment to the Facilities
Agreement dated as of November 2, 2018 (the "First Amendment") is in full force
and effect. By this Second Amendment, the Parties agree that the following shall
be included at the end of Section 2(j) as set forth in the First Amendment:





--------------------------------------------------------------------------------







Exhibit 10.8




The foregoing notwithstanding, neither Party shall have the right to make any
capital investment or fund any capital costs related to an expansion (or
otherwise affecting the Rail Terminal or the Pipeline Facilities) greater than
$500,000 CAD without the other Party's prior written consent.


4.
The Gibson Investment. Gibson shall fund and execute the capital investments
required (the "Gibson Investment") to improve the operational efficiency of the
Gibson Terminal and the Pipeline Facilities to reliably accommodate a maximum
pipeline pumping rate of 16,000 USgpm, including:

i)    the installation of an additional HET boost pump (P-86160) and HET valve
matrix actuators at the Gibson Terminal sufficient to maintain reliable delivery
service to the Rail Terminal from the HET tanks (Tanks 19 to 27) at the Gibson
Terminal for an estimated cost of $****** (+/-15%);


ii)    increase the diameter of a section of the dedicated Top of the Hill tanks
(Tanks 530 to 534, 536, 538, Future 535, Future 537, Future 539) delivery header
to the HURC ship pumps at the Gibson Terminal to support the increased pumping
rate for an estimated cost of $****** (+/-15%);


iii)    the installation of an additional suction line from Tank 13 to the
existing HURC boost pumps (P-81100/10/20/30) to maximize shipping rate from the
BRT tanks (Tanks 13 to 18) while minimizing restrictions on tank level
requirements for an estimated cost of $****** (+/-15%);


iv)    the installation of an additional HURC ship pump (P-81240) at the Gibson
Terminal to maintain reliable delivery service to the Rail Terminal from all
product source locations for an estimated cost of $****** (+/-15%);


v)    the supply and installation of Drag Reducing Agent (DRA) injection
equipment to reduce piping losses in the pipeline between the Gibson Terminal
pig launcher and the Rail Terminal pig receiver in order to achieve a thirty
percent (30%) drop in pipeline frictional losses for an estimated cost of
$****** (+/-15%).


The Parties hereto acknowledge and agree that USD Terminals Canada II ULC,
pursuant to the Facilities Agreement, is responsible for ******% of the total
cost of the Gibson Investment. Upon completion of the Gibson Investment, Gibson
shall invoice USD Terminals Canada II ULC for USD's portion of the total cost.
USD Terminals Canada II ULC shall pay such invoice within fifteen (15) days of
receipt. Gibson shall provide appropriate back-up documentation for such
invoice; provided, however, in the event that Gibson's costs exceed the upper
estimate set forth above (i.e., the cumulative cost that is 15% above the total
of the estimates set forth above), then Gibson shall be solely responsible for
any such cost overruns and shall not be entitled to reimbursement for such cost
overruns. In addition, the parties may mutually agree




--------------------------------------------------------------------------------







Exhibit 10.8




to offset capital reimbursements against amounts owing relative to the First
Amendment or this Second Amendment.


5.
The USD Terminals Canada II Investment. USD Terminals Canada II ULC shall fund
and execute a capital project (estimated cost: $******CAD (+/-15%); to install
additional track at the Rail Terminal to accommodate the additional volume as
required by USD Terminal Canada Il's Terminal Services Agreement with *****
Commission (the "USD Terminals Canada II Investment"). Solely for the purposes
of the Facilities Agreement, such assets constructed by USD Terminals Canada II
ULC shall be treated for all purposes under the Facilities Agreement as if such
assets were included in the definition of the Rail Terminal. Upon completion of
the USD Terminals Canada II Investment, USD Terminals II shall invoice Gibson
for ******% of the total cost of the USD Terminals Canada II Investment, and
Gibson shall pay such invoice within fifteen (15) days of receipt. USD Terminals
Canada II ULC shall provide appropriate back-up documentation for such invoice;
provided, however, in the event that USD Terminal Canada II ULC's costs exceed
the upper estimate set forth above (i.e., the cost that is 15% above the
estimates set forth above), then USD Terminal Canada II ULC shall be solely
responsible for any such cost overruns and shall not be entitled to
reimbursement for such cost overruns. In addition, the parties may mutually
agree to offset capital reimbursements against amounts owing relative to the
First Amendment or this Second Amendment.

6.
USD and Gibson Proportion Adjustment. As of the Second Amendment Effective Date,
the USD Proportion shall be ******percent (******%) and the Gibson Proportion
shall be ******percent (******%).

In addition, USD and Gibson agree to revise the distribution percentages as
detailed in Section 6 (b) of the Facilities Connection Agreement dated June 4,
2013 revising the USD portion from ******percent (******%) to that of
******percent (******%), and the Gibson proportion from to ******percent
(******%) to that of ******percent (******%) to align with the proportional
percentages outlined above.


7.
Fixed Fee Accounting System. Following the Second Amendment Effective Date, the
Management Committee shall meet and consider a modification to the method of
accounting for operating costs of the Rail Terminal and the Pipeline. The
Management Committee shall adopt additional accounting guidelines for the
calculation of operating costs such that all direct costs for the operation of
the Rail Terminal and the Pipeline Facilities shall be included as operating
costs (whether or not previously included). The Parties acknowledge and agree
that the operating costs for each Party (and for the Pipeline Facilities and the
Rail Terminal) shall be comprehensive (i.e., all operating costs should be
included), but shall also be consistent in scope with each other and agreed upon
no later than September 30, 2019.





--------------------------------------------------------------------------------







Exhibit 10.8




8.
Measurement Changes. Following the Second Amendment Effective Date, USD and
Gibson agree to meet and resolve the following deficiencies with a formalized
written plan to be completed by October 31, 2019.

•
No pressure correction factor being applied to the meter for volume correction.

•
No proving on different commodities to capture the MF and calculating the impact
on volume to be shared and discussed with the group.

•
No documentation of the configuration (text file) from the Microload to BOL and
custody transfer tickets to confirm how the volume being calculated using the
proper API table to a reference standard conditions at l 5°C and 101.3 kPa or
60°F.

•
Proving frequency and practice does not follow closely to API and industry
standards.

•
Develop third party prover audit procedure and dispute resolution.



9.
Further Assurances. USD and Gibson agree that each shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements or amendments as may reasonably be
requested in order to carry out the intent and accomplish the purposes of this
Second Amendment and the consummation of the transactions contemplated hereby.

10.
Continuing Effect. Each of the Parties acknowledges and agrees that the
Facilities Agreement, as amended by this Second Amendment, shall be and continue
in full force and effect and is hereby ratified and confirmed and the rights and
obligations of the Parties thereunder shall not be affected or prejudiced in any
manner except as specifically provided for herein. The Parties each agree that
all of their respective obligations and liabilities under the Facilities
Agreement, as amended by this Second Amendment, shall not have been nor shall
they be released, discharged or in any way whatsoever reduced or diminished as a
result of the execution and delivery of this Second Amendment.

11.
Headings. The headings used in this Second Amendment are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Second Amendment.

12.
Severability. If any term or other provision of this Second Amendment is
invalid, illegal or incapable of being enforced under any applicable rule or
law, such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability and all other conditions and provisions of this
Second Amendment shall nevertheless remain in full force and effect.

13.
Amendment or Waiver. This Second Amendment may be amended, modified,
supplemented, restated or discharged (and the provisions hereof may be waived)
only by one or more instruments in writing signed by the Party against whom
enforcement of the amendment, modification, supplement, restatement, discharge
or waiver is sought.





--------------------------------------------------------------------------------







Exhibit 10.8




14.
Governing Law. This Second Amendment shall be governed by and construed and
enforced in accordance with the laws of the Province of Alberta.

15.
Amendments and Supplements. Any reference herein to this Second Amendment shall
be deemed to include reference to the same as it may be amended, modified and
supplemented from time to time.

16.
Enurement. This Second Amendment shall be binding upon and enure to the benefit
of the Parties and their respective successors and permitted assigns.

17.
Counterpart Execution. This Second Amendment may be executed and delivered in
separate counterparts and delivered by one Party to the others by facsimile or
other electronic means (such as an e-mail exchange of .pdf, .tif or similar
files), each of which when so executed and delivered shall be deemed an original
and all such counterparts shall together constitute one and the same agreement.

[Remainder of this page left intentionally blank; signature page(s) to follow.]




--------------------------------------------------------------------------------







Exhibit 10.8




IN WITNESS WHEREOF the Parties have executed this Second Amendment as of the
date first written above.




GIBSON ENERGY PARTNERSHIP, by its
Managing partner, Gibson Energy ULC




/s/ Steve Spaulding                    
Name:    Steve Spaulding
Title:    President & CEO




USD TERMINALS CANADA ULC




/s/ Jim Albertson                    
Name:    Jim Albertson
Title:    SVP Canadian Business Unit




For purposes of Sections 4 and 5 and any other sections required to implement
the intent hereof:


USD TERMINALS CANADA II ULC




______________________________________
/s/ Jim Albertson                    
Name:    Jim Albertson
Title:    SVP Canadian Business Unit








